Citation Nr: 0325957	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  95-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left abdomen, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1943 to February 1946.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In August 1998, the Board confirmed the RO's 
rating decision and the veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 1999 decision, the Court vacated and remanded the 
case to the Board for readjudication consistent with its 
decision.  In February 2000, the Board remanded this matter 
to the RO for additional development.  The case has been 
returned to the Board for further appellate consideration.  

A review of the record raises the question of the veteran's 
competency to represent his own interests without assistance.  
It further appears that the issues of entitlement to service 
connection for hypertension secondary to post traumatic 
stress disorder, entitlement to service connection for 
residuals of a stroke, secondary to hypertension, and 
entitlement to aid and attendance have been raised.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.


FINDING OF FACT

The residuals of the veteran's left abdominal gunshot wound 
are not more than moderate in degree.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
gunshot wound to the left abdomen are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.326(a), 4.47, 4.49, 4.50, 4.53, 4.54, 
4.55, 4.56, Diagnostic Code 5319 (1996) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's appeal.  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  This new law is 
applicable in this case.

The RO has considered this claim under the new law.   The 
Board specifically notes that an April 2003 supplemental 
statement of the case notified the appellant of the new law.   
In addition, the statement and supplemental statements of the 
case have notified the veteran of the evidence  necessary to 
substantiate his claim, the evidence considered, the steps 
taken to assist him in developing his claim, and the reason 
for the denial.

Pursuant to the Board's February 2000 remand, the RO 
requested, in a February 2000 letter, that the veteran 
provide VA with any outstanding private medical records, or, 
if he desired, to complete the appropriate releases in order 
to enable the RO to obtain such records.  The RO also 
requested that the representative notify VA of any additional 
VA treatment which the veteran may have received since July 
1997, and that the RO would obtain such records for the 
veteran.  In addition, the RO asked that the veteran provide 
the RO with his employment records from 1946.  

It is further noted that the appellant's attorney submitted a 
brief arguing that prior VA examinations, conducted in 
February 1995 and July 1997, were inadequate and that another 
VA examination was necessary.  The Board's February 2000 
remand requested that the RO provide the veteran with the 
opportunity to undergo additional VA examination.  The RO was 
notified, however, that the appellant suffered a severe 
stroke in March 2001 and that since then had been unable to 
walk or talk.  A February 2003 supplemental statement of the 
case (SSOC) noted the results of the appellant's stroke and 
indicated that no evidence had been submitted showing that he 
was available to appear for an examination.  The SSOC also 
provided the appellant with the opportunity to submit 
evidence as to the extent of his disability by providing a 
current private medical evaluation, and VA offered assistance 
in securing such a study.  Further, the SSOC advised that the 
RO should be notified if the appellant is able to report for 
a VA examination.  Neither the veteran nor his representative 
have provided any current private evaluation or indicated 
that the appellant is available to report for a VA 
examination.  Therefore, the undersigned finds no due process 
violation for the Board to go ahead and reach the merits of 
this claim without further development.
    
Additionally, the record indicates that in a July 2002 letter 
the veteran's attorney stated that given the appellant's 
stroke, he was having difficulty obtaining information about 
the appellant's employers.  Subsequently, in an August 2002 
letter, RO provided the appellant's attorney with all the 
information contained within the claims file as to the 
appellant's employment since 1946.  

Given the foregoing, the Board concludes that VA has met its 
duty to assist the appellant.  In addition, the Board finds 
that the appellant has been provided with notice of what was 
needed to substantiate the claim, notice of what VA was doing 
to develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
appellant was also informed that he needed to report for a VA 
examination.  As the veteran has not provided any information 
to indicate that there is any additional pertinent evidence 
that may be available, but absent from the record, there is 
no need to further notify the appellant of what evidence 
would be secured by VA and what evidence would be secured by 
the appellant.  Quartuccio v. Principi,16 Vet. App. 183 
(2002).

The record indicates that in May 1945, the appellant 
sustained a non-penetrating abdominal gunshot wound.  
According to the record, a bullet hit the appellant's arm 
holster and shell fragments deflected, hitting his left upper 
abdomen.  Physical examination revealed a superficial wound 
that was clean and healing well.  The appellant's general 
condition was good.  X-rays showed that the abdominal 
diaphragm was intact, and there was no evidence of free gas.  
X-rays did show several small shell fragments at the left 
anterior side, at the level of the fourth lumbar vertebra.  
Another fragment was centrally located.

Treatment notes for the next several weeks show that the 
wound healed quite satisfactorily, and that the veteran's 
general condition was good.

A February 1946 service separation examination report noted 
the veteran's gunshot wound by history, and found that his 
abdomen was normal.

In a March 1946 decision, the Atlanta, Georgia RO granted 
service connection for a superficial wound of the left upper 
abdomen, and assigned a noncompensable rating.

In September 1947, the appellant was afforded a VA 
examination with respect to his abdominal wound.  He reported 
abdominal pain was occasionally sharp.  The physician noted 
that the appellant sustained a nonpenetrating wound in the 
abdomen in May 1945, and that he complained of pain when he 
bent in certain positions.  Physical examination revealed a 
one half inch-by-one inch cicatrix (scar) in the left upper 
quadrant.  The scar was firm, well healed, not tender, and it 
showed no muscle loss or herniation.  It was freely moveable.  
The diagnosis was cicatrix gunshot wound.

According to an October 1982 VA examination report, there was 
a well-healed, small transverse scar in the left upper 
abdominal quadrant.  The scar was not fixed to the underlying 
tissue, and there was no evidence of incisional herniation.  
There were no masses, tenderness, rigidity, or distention.  
Percussion revealed slight tympany.  The examining physician 
did not feel that gastrointestinal x-rays were necessary.  
The diagnosis was post operative residuals of a left upper 
abdominal quadrant gunshot wound.

In August 1994, a private radiologist administered an 
intravenous pyelogram.  The radiologist's report unveiled a 
radiopaque foreign body in the left lateral abdominal wall.  
The appellant indicated that he was shot in World War II, and 
still had shell fragments lodged in his abdomen.  The 
impression was radiopaque shrapnel within the left lateral 
abdominal wall.

In February 1995, the appellant underwent VA examinations for 
scars and muscles. According to the examination report 
regarding scars, the appellant expounded that after discharge 
from the service, he worked for a telephone company.  His job 
entailed climbing, and that climbing with a work belt 
irritated the left side of the abdomen, causing side pain.  
Later, he transferred to an indoor position and the problem 
resolved.  At the time of examination, the appellant reported 
that his side hurt when he was physically active or when he 
played 18 holes of golf.  He had not sought medical attention 
for it, however.

Objectively, the examiner found a skin deep, flesh colored, 
nontender, three-centimeter scar at the left upper quadrant 
of the abdomen.  There was no incisional hernia or 
subcutaneous mass.  The abdomen was soft without 
organomegaly.  The appellant sat up well from the examining 
table.  There were no keloids, adhesions, inflammation, 
swelling, depression, tenderness, cosmetic effect, or 
ulceration.  There was an adequate blood supply and no 
limitation of abdominal function.  X-rays revealed multiple 
metallic fragments at the left upper abdominal wall.  The 
diagnosis was gunshot wound scar, left upper quadrant of the 
abdomen, status postoperative with foreign body retention.

In describing the muscles of the abdomen, the same VA 
physician found no evidence of tissue loss and that the 
residual fragments probably penetrated the abdomen muscle at 
the left upper quadrant.  There was no damage to tendons, 
bones, joints, or nerves.  The abdominal muscle was good; the 
appellant reportedly sat up readily from the table without 
hand support.  There was no evidence of pain or muscle 
hernia.  

In a March 1995 decision, the RO increased the appellant's 
disability rating to 10 percent.  In an April 1995 statement, 
the appellant argued that he should receive at least a 50 
percent rating as a result of the pain he has endured since 
his injury in World War II.

In June 1997, the appellant testified before the undersigned 
Board Member.   He stated that he began working for [redacted] 
[redacted] as a lineman.  He worked as a lineman for 7 years, and 
then he became a repairman.  As a repairman, he was required 
to do a lot of climbing.  That was the point in time when he 
began having problems with the residuals of his gunshot wound 
because he was climbing ladders every day.  Excess work, 
climbing ladders and walking brought about the pain.  The 
pain consisted of a sharp stabbing pain, brought about by 
exertion in general, especially climbing.  He began having 
continual left-sided aches, which became progressively worse.  
Therefore, he had to take a lesser job in 1959, working 
inside on the test board.  The pay at the inside job was 
slightly less than the outside job; however, his pay was a 
lot less than the outside job because there was no overtime 
with the inside job.  Since then, the appellant indicated 
that he was restricted in some of the things that he could 
do, such as climbing ladders or stairs.  He also had to give 
up playing softball and golf.  He was taking Tylenol for his 
pain.  He testified that he had pain if he were to exert 
himself, such as if he were to go out and play 18 or 36 holes 
of golf.    

In July 1997, the appellant was afforded another VA 
examination.  He indicated that the residual pain fluctuated 
from zero to four, on a scale of zero to ten.  When he took 
pain relief medication, the pain level was reduced from a 
four to a three out of ten.  Strenuous activity that required 
abdominal wall retraction, like golfing or gardening, created 
abdominal wall pain.  Physical examination revealed that the 
appellant walked normally.  There was no "abdominal 
walking."  When standing, the left side of the abdominal 
wall protruded slightly.  Three postoperative scars were 
observed.  One was a vertical four-centimeter incision below 
the umbilicus.  Another one was a three-centimeter, round 
scar at the left upper abdominal wall, and the third was a 
four-centimeter transverse incision in the left lower 
abdominal wall.  There was tenderness at the left lower third 
scar area.  The examiner, however, did not appreciate the 
metallic body there by palpation.  There were no adhesions or 
hernia findings.  Abdominal wall muscle strength was 
diminished at the lower abdominal wall, especially on the 
left side.  The Beever's test showed that the umbilicus moved 
upwards.  The hip range of motion was full bilaterally.  When 
the left hip flexed fully, however, the appellant developed 
pain without grimacing.

The examiner summarized that the appellant was a World War II 
veteran who had a gunshot wound in the left abdominal wall.  
Since then, he had had pain, especially after strenuous work, 
golfing, or when he bent over.  Metal fragments were still in 
the abdominal wall.  Due to the pain, the veteran had 
limitation of functions in his activities of daily living.

In an August 1997 rating decision, a separate 10 percent 
evaluation was granted for a tender left lower abdominal wall 
scar.

As mentioned previously, in an August 1998 decision, the 
Board denied the appellant's claim for an increased rating.  
The Court vacated and remanded the Board decision pursuant to 
a May 1999 Joint Motion, which indicated that a more full 
discussion was necessary regarding the provisions of 
38 C.F.R. § 4.40 and the effects of the July 1997 amendments 
to the regulations for evaluation of muscle injuries.  

In a subsequent brief submitted by the appellant's attorney, 
it was argued that VA had not fulfilled its duty to assist.  
It was specifically argued that prior to July 1997, the 
applicable regulation required consideration of the track of 
the missile through muscle, bone and skin, which the medical 
evidence did not address.  It was also argued that he was 
entitled to a 30 percent rating because he was unable to keep 
up with his work requirement, and was forced to take lower 
paying desk job.  In addition, it was argued that the 
appellant was entitled to an extraschedular rating, given the 
effects of his disability on his work.  

The case was remanded in February 2000 in order for 
additional medical and employment records to be obtained, and 
for the appellant to be afforded another VA examination.  As 
noted above, however, due to stroke residuals the appellant 
was not able to report for a VA examination.  Further, the 
only employment records which could be obtained were from two 
former co-workers of the appellant.  

The record indicates that statements from friends, relatives, 
and former military members, dated in July and August 2001, 
were subsequently submitted.  In these statements, the 
writers address the appellant's physical pain caused by the 
abdominal wound and the emotional pain sustained as a result 
of stressors.  

In a July 2002 letter from [redacted], which is 
addressed to the appellant's attorney, the author writes that 
he was attempting to obtain statements from the appellant's 
former co-workers to the effect that the appellant had to 
take a lower paying job as a result of his pain caused by his 
service connected disability.  Mr. [redacted] also stated that he 
supported the claim because he had spoken to the appellant 
about his demotion "many years ago before it was known 
fragments of bullet yet remained in [the appellant's] side, 
which created his pain."  

In a July 2002 letter, [redacted] stated that he had known 
the appellant for the past 35 years, that they were close 
friends, and that they had worked together at [redacted].  
Mr. [redacted] stated that the appellant had discussed having to 
take an office job because it was less physical and much less 
painful, since he did not have to climb poles, raise ladders, 
or lift any heavy objects.  He also reported that the 
appellant also had pain when they were deer hunting or 
fishing in the boat for long periods of time.  

In a September 2002 letter, [redacted] stated that the 
appellant worked with him in different positions from 1956 to 
1982.  On several occasions while they were working together, 
the appellant left because of illness and pain.  The 
appellant transferred to an inside position because of this 
problem.  Mr. [redacted] transferred to an inside position in 
1963 and worked with the appellant for approximately 15 
years.  During this time, the appellant spoke of his World 
War II injuries and had to leave work at times because of 
illness related to these injuries. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board notes that the appellant filed his claim for an 
increased rating in 1995.  Effective July 3, 1997, the 
regulations pertaining to muscle injuries were revised.   62 
Fed.Reg. 30239-30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 
4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 
4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  See 62 Fed.Reg. 30235-
30237 (June 3, 1997).

If the revised version of the law or regulation is more 
favorable, the retroactive reach of that law or regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change (unless the law or regulation 
specifically provides otherwise).  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  VAOPGCPREC 3-2000 (2000); 
65 Fed. Reg.  33422(2000). 

The appellant's residuals of gunshot wound to the left 
abdomen, Muscle Group XIX, are rated under DC 5319.  It is 
noted that DC 5139 was not revised.   Under both the old and 
the new rating criteria a 10 percent rating is assigned for 
moderate disability; a 30 percent rating is assigned for 
moderately severe disability; and a 50 percent rating is 
assigned for severe disability.  

The provisions of 38 C.F.R. § 4.47 (1996) provided that 
through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups 
and bring about intermuscular fusion and binding by 
cicatrical tissue and adherence of muscle sheath.  Thus, the 
muscles no longer worked smoothly but pulled against fascial 
planes and other muscles with which they were fused, so that 
delicate, coordinated movements were interfered with and 
there was a loss of strength.  After prolonged exertion, the 
stresses and strains due to these disarrangements brought 
about fatigue and pain, thus further interfering with the 
function of the part.  

The provisions of 38 C.F.R. § 4.48 (1996) addressed scars.  
As the appellant has not appealed the rating assigned for the 
abdominal scars, this section will not be further discussed.

The provisions of 38 C.F.R. § 4.49 (1996) provided, in 
pertinent part, that the whole track of the missile should be 
envisaged in its passage through skin, muscle, and fascial 
planes, and also any bone or nerve involvements either 
evidenced as disability or as inevitably resulting from the 
course of the missile.  The military records made at the time 
of the original injury should be consulted and considered in 
evaluating the final picture.  Particular attention should be 
given to tracing the complaints of claimants to their 
physical basis.  

The pertinent provisions of 38 C.F.R. § 4.50 (1996) provided 
that shrapnel and shell fragments and high velocity bullets 
may inflict massive damage upon muscles with permanent 
residuals.  The principal symptoms of disability from such 
muscle injuries are weakness, undue fatigue-pain, and 
uncertainty or incoordination of movement.  The physical 
factors were intermuscular fusing and binding, and welding 
together of fascial planes and aponeurotic sheaths.  In those 
scarbound muscles, strength was impaired, the threshold of 
fatigue was lowered and delicate coordination was interfered 
with.  Skin scars were incidental and negligible.  It was the 
deep intramuscular and intermuscular scarring that was 
disabling.  

The provisions of 38 C.F.R. § 4.51 (1996) pertained, in 
essence, to measurement of a muscle injury as it pertains to 
joint movement.  This case does not involve the joints; 
therefore, this regulation will not be further addressed.  

The provisions of 38 C.F.R. § 4.52 (1996) pertained to 
situations where there was an operative dissection in the 
area of an old gunshot muscle wound.  This has not occurred 
in the case at hand; therefore, this regulation will not be 
further addressed.  

The pertinent provisions of 38 C.F.R. § 4.53 (1996) provided 
that the typical symptoms associated with severe muscle 
injuries were:  1) fatigue rapidly coming on after moderate 
use of the affected muscle groups; 2) pain occurring shortly 
after the incidence of fatigue sensations, the type of pain 
being that which was characteristic of and normally 
associated with prolonged severe muscular effort (fatigue-
pain); 3) inability to make certain movements with the same 
degree of strength as before injury; 4) uncertainty in making 
certain movements, particularly when made quickly.  When the 
subjective evidence in an individual claim appears as the 
natural result of a pathological condition shown objectively, 
and particularly when consistent from time of first 
examination, i.e., when obviously not based upon information 
given to the claimant by previous examiners or related to him 
from the claims file, it will be given due weight.  

The provisions of 38 C.F.R. § 4.54 (1996) addressed the 
different muscle groups and noted that the type of disability 
picture was based on the cardinal symptoms of muscle 
disability (weakness, fatigue-pain, uncertainty of movement) 
as well as objective evidence of muscle damage and the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).  

The provisions of 38 C.F.R. § 4.55, under both the old and 
the new criteria, address the principles of combined ratings 
for muscle injuries.  As this injury does not involve more 
than one muscle group or joints/nerves, this regulation is 
not applicable and will not be further discussed.  

The old and the new provisions of 38 C.F.R. § 4.56 address 
factors to be considered in evaluating muscle disabilities 
and are substantively the same.  The pertinent  provisions 38 
C.F.R. § 4.56 (2003) are as follows: A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged; for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  

A disability of the muscles will be classified as a moderate 
disability as follows:    (i) Type of injury - through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.   (ii) History and 
complaint -  service department record or other evidence of 
in-service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  (iii) Objective findings 
- entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

A disability of the muscles will be classified as a 
moderately severe disability as follows: (i) Type of injury - 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.           (ii) History and 
complaint - service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings -  entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56.

The pertinent provisions of 38 C.F.R. § 4.72 (1996) provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints, and nerves.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, was always 
at least a moderate injury, for each group of muscle damaged.  

As previously mentioned, the changes in the regulation 
pertaining to rating injuries of the muscles were not 
intended to be substantive.  Rather, the purpose of the 
changes was to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  62 Fed.Reg. 30235-37.  However, it is noted that 
the appellant's attorney makes specific arguments, alleging 
that the old regulation should have been applied and that it 
may have resulted in a higher disability evaluation.  Thus, 
even though there were no substantive changes, the Board will 
address the appellant's symptoms in accordance with the old 
regulations and the new regulations.  

In the case at hand, although the service medical records 
indicate that the appellant sustained a non-penetrating wound 
and that the wound was superficial, an August 1994 
intravenous pyelogram showed that shell fragment wounds had 
penetrated the abdomen.  Thus, it is apparent that under the 
provisions of 38 C.F.R. § 4.47 (1996), this wound was most 
likely a wound of the deeper structure.  The provisions of 
38 C.F.R. § 4.50 (1996) noted that shell fragments from high 
velocity bullets may inflict massive damage, causing symptoms 
such as weakness, undue fatigue-pain, and uncertainty and 
incoordination of movement.  The regulation also addressed 
physical factors when there was massive damage, causing 
impaired strength, lowered threshold of fatigue, among other 
symptoms.  The provisions of 38 C.F.R. § 4.53 (1996) 
addressed the typical symptoms associated with severe muscle 
injuries.  The provisions of 38 C.F.R. § 4.54 (1996) 
addressed the cardinal signs and symptoms of muscle 
disability.  Finally, 38 C.F.R. § 4.56 (1996), under the old 
and new criteria discuss how to evaluate the severity of the 
muscle injury.  Again, these regulations which were in effect 
prior to 1997 have been incorporated into the new 
regulations.  Still, the Board will discuss both the new and 
the old regulations in order to avoid any doubt as to whether 
there would be a difference in the rating assigned under the 
old or the new regulation.  

Analysis of the veteran's muscle injury under the old 
regulation indicates that the veteran's muscle injury more 
closely approximates the criteria for a moderate muscle 
disability.  The record indicates that the wound was most 
likely a deep penetrating wound.  There was record of in-
service treatment for the wound, and record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use.  The record does not, however, 
show loss of deep fascia, muscle substance, or impairment of 
muscle tonus; however, there is evidence of loss of power or 
lowered threshold of fatigue.  Thus, as determined by the RO, 
the criteria for a moderate muscle injury are met. 

The Board does not find that the criteria for a moderately 
severe muscle injury have been met.  With regard to the type 
of injury, it is most likely a deep penetrating wound.  The 
evidence, however, does not show that the wound was the 
result of high velocity missile or large low-velocity 
missile, that there was a prolonged period of infection, or 
that the appellant was hospitalized in-service for a 
prolonged period of time.  Just as with moderate muscle 
injuries, moderately severe injuries also require that there 
be a record of consistent complaints of cardinal signs and 
symptoms of muscle disability, which is the situation in the 
case at hand.  This finding alone, however, especially since 
it is also a symptom associated with moderate muscle 
disability, to constitute a moderately severe muscle injury 
in the appellant's case.  The Board also notes that for a 
moderately severe muscle injury, there should be an inability 
to keep up with work requirements.  The Board finds, however, 
that while the veteran showed an inability to keep up with 
work requirements when performing a physically demanding job 
which required extensive climbing, he was still able to 
obtain and retain full time substantially gainful employment 
for many, many years that provided him an income far and 
above simply a living wage.  Ferraro v. Derwinski, 1 Vet.App. 
326, 332 (1991).  Moreover, objectively there is no evidence 
a loss of deep fascia, or muscle substance as would justify 
awarding a higher evaluation.  

Thus, based on the preponderance of the evidence of record, 
the Board finds that the appellant cannot be granted an 
evaluation higher than that permitted for a moderate muscle 
injury.

The Board notes the assertions with regard to entitlement to 
a higher rating for weakness, fatigability, pain on use, etc.  
As mentioned above, however, the evaluation of muscle 
injuries specifically accounts for these symptoms and in 
determining the degree of disability, one must consider the 
level of weakness, fatigability, pain on use, and 
incoordination, among other symptoms.  Thus, a higher rating 
for these symptoms would, in essence, constitute pyramiding.  
38 C.F.R. § 4.14 (2003).

With regard to the effect of the veteran's wound had on his 
employment, as mentioned above, there was interference with 
his ability to perform a very physically demanding job.  
Still, he was able to perform a more sedentary job on a full 
time basis.  While he may have had to take a pay cut as a 
result of this disability, the Board finds that consistent 
with the terms of the entire rating schedule that provisions 
of 38 C.F.R. § 3.321(b) speak to evidence of frequent 
hospitalization, and interference with employment that 
matches the appellant's occupational experience and 
education.  Hence, the Board concludes that employment means 
substantially gainful employment, that is, the ability to 
earn a living wage, not necessarily one that pays a higher 
wage.  In the context of the VA compensation system, 
employment difficulties do not simply mean that the veteran 
is unable to perform a physically demanding job.  Rather, it 
contemplates the inability to perform a job that provides an 
income above the poverty threshold.  Here such an inability 
is not shown, even on a temporary basis.  Thus in this case 
the schedular criteria were sufficient to rate the 
appellant's wound residuals, and an extraschedular rating is 
not in order.  

The Board mentioned that it would consider the appellant's 
disability under both the old and the new regulations, in 
order to determine whether a higher rating is warranted under 
either rating criteria.  As the new regulation essentially 
mimics the old criteria for rating the severity of a muscle 
disability, 38 C.F.R. § 4.56 (2003), further evaluation under 
the new rating criteria would be redundant.  It is therefore 
the Board's conclusion that a rating higher than 10 percent 
is not warranted in this case under either the old or new 
criteria.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for residuals of a gunshot wound to the 
left abdomen is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



